DETAILED ACTION
This action is pursuant to the claims filed on March 31, 2021. Currently, claims 1-26 are pending with claims 1, 16, and 22 currently amended. Below follows a complete first action on the merits of claims 1-26. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
Response to Amendment
Applicant’s amendments to the claims overcome the previous claim objection. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US PGPUB: 2016/0374445).    
Regarding independent claim 1, Cho discloses a hand-held instrument (Fig. 3-4, 8-9c), comprising: 
a hand piece (10) having a length (see fig. 3-4), a proximal section (100) and a distal section (200/400);
an attachment piece (212/101) configured to couple the distal section to the proximal section (see Fig. 8-9c) while enabling rotational independence of the distal section relative to the proximal section (see Fig. 8-9c; [0071]-[0072], [0084]) wherein the coupling between the proximal section, the distal section, and the attachment piece is configured to substantially prevent proximal or distal relative movement between the proximal section and the distal ([0069]); 
a functional implement (heating part 400) extending distally from the distal section (see figure 3), the functional implement being rotationally linked with the distal section such that rotation of the distal section results in corresponding rotation of the functional implement ([0071]-[0072], [0084] refer to the attachment piece rotating the distal section, where it naturally follows the functional implement will rotate when the distal section rotates); and 
one or more controls (210/211) disposed on the distal section (see Fig. 8), the one or more controls being configured to adjust one or more operating parameters of the hand-held instrument (abstract, [0017], [0039]),  the one or more controls being disposed on the distal section such that rotation of the distal section results in a corresponding rotation of the one or more controls and the functional implement relative to the proximal section (([0071]-[0072], [0084] refers to the attachment piece rotating the distal section, where it naturally follows the functional implement  and controls will rotate when the distal section rotates);
wherein the proximal section, the distal section, and the attachment piece are coupled together at about a midway point along the length of the hand piece (see Fig. 3-8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 10-11, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100) in view of Cho (US PGPUB: 2016/0374445). 
Regarding independent claim 1, Ineson discloses a hand-held instrument (10), comprising: 
a hand piece (14) having a proximal section (see annotated Fig. 2 below “proximal section”) and a distal section (see annotated Fig. 2 “distal section”); 
an attachment piece (see annotated Fig. 2 “attachment piece”) configured to couple the distal section to the proximal section (see Fig. 2; [0053]) while enabling rotational independence of the distal section relative to the proximal section ([0061]), wherein the coupling between the proximal section, the distal section, and the attachment piece is configured to substantially prevent proximal or distal relative movement between the proximal section and the distal ([0061]); 
a functional implement (54) extending distally from the distal section (see figure 3), the functional implement being rotationally linked with the distal section such that rotation of the distal section results in corresponding rotation of the functional implement ([0061] refers to the attachment piece rotating the distal section, which necessarily rotates the functional implement); and 

    PNG
    media_image1.png
    190
    642
    media_image1.png
    Greyscale
one or more controls (56) disposed on the distal section (see Fig. 2), the one or more controls being configured to adjust one or more operating parameters of the hand-held instrument ([0054]), the one or more controls being disposed on the distal section such that rotation of the distal section results in a corresponding rotation of the one or more controls and the functional implement relative to the proximal section ([0061] refers to the attachment piece rotating the distal section, which necessarily rotates the functional implement and controls).
Ineson does not explicitly disclose wherein the proximal section, the distal section, and the attachment piece are coupled together at about a midway point along the length of the hand piece.
However, Cho discloses a handheld device (Fig. 3-5, 8-9c: 10) comprising a proximal section (100), a distal section (200/400), and attachment piece (212/101) coupled together at about a midway point along the length of the handpiece (Fig. 3-5, 8-9c). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the handheld device of Ineson to incorporate the wherein the proximal section, the distal section, and the attachment piece are coupled together at about a midway point along the length of the hand piece of Cho. This configuration provides the benefit of reducing operator wrist pain by eliminating the need to twist the operator’s wrist to rotate the device ([0083]-[0085]). 
Regarding dependent claim 5, in view of the combination of claim 1, Ineson further discloses wherein the attachment piece is integrally joined to the distal section (see Figure 1 and 16 which displays at least portion 120 of the attachment piece integral with the defined distal portion).
Regarding dependent claim 6, in view of the combination of claim 1, Ineson further discloses wherein the attachment piece is formed as a ring configured to allow passage of one or more conduits (124/26/12) through an opening in the ring ([0051], [0061], figure 3 and 16 display lumen though a ring shaped internal portion of the attachment piece).
Regarding dependent claim 7, in view of the combination of claim 6, Ineson further discloses wherein at least one of the one or more conduits is an extendable section (12) configured to be selectively translatable between an extended position and a retracted position (abstract, [0006], claim 1 refer to vent tube 12 adjustable between an extended and retracted position). 
Regarding dependent claim 8, in view of the combination of claim 1, Ineson further discloses wherein the attachment piece includes a catch  (132) projecting proximally from a proximal surface of the attachment piece (Fig, 16) and a swivel stop (130) disposed so as to abut against the catch to limit rotation of the distal section ([0061]). 
Regarding dependent claim 10, in view of the combination of claim 1, Ineson further discloses wherein the functional implement (54) is an electrode tip configured to transmit electrical energy to target tissue ([0054]). 
Regarding dependent claim 11, in view of the combination of claim 10, Ineson further discloses wherein the electrode tip has an edge and a side face ([0054] refers to tip 54 as a blade, necessarily comprising an edge and a side face), and wherein the orientation of the edge and side face relative to a tissue surface is dynamically adjustable by rotation of the distal section ([0061] refers to the attachment piece rotating the distal section, which necessarily rotates the functional implement’s edge and side face orientation).
Regarding independent claim 22, Ineson discloses a hand-held instrument (10), comprising: 
a hand-piece (14) having a proximal section (see annotated Fig. 2 below “proximal section”) and a distal section (see annotated Fig. 2 “distal section”);
an extendable section (12) configured to be selectively translatable relative to the hand piece along a proximal/distal axis (abstract, [0006], claim 1 refer to vent tube 12 adjustable between an extended and retracted position); 
a tip (54) mounted in and extending distally from the extendable section (see Fig. 3) such that selective translation of the extendable section relative to the hand piece results in translation of the tip relative to the hand piece (abstract, [0006], claim 1); 
an attachment piece (see annotated Fig. 2 “attachment piece”) configured to couple the distal section to the proximal section (see Fig. 2; [0053]) and enabling rotation of the distal section about the proximal/distal axis while maintaining position of the proximal section ([0061]), wherein the coupling between proximal section, the distal section, and the attachment piece is configured to substantially prevent proximal or distal relative movement between the proximal section and the distal section ([0061]), wherein the distal section is configured to engage with the extendable section during rotation to rotationally link the extendable section and the tip with the distal section ([0061] refers to the attachment piece rotating the distal section, which necessarily rotates the tubular section and the tip); and 

    PNG
    media_image1.png
    190
    642
    media_image1.png
    Greyscale
one or more controls (56) disposed on the distal section (see Fig. 2), the one or more controls being configured to adjust one or more operating parameters of the hand-held instrument ([0054]), the one or more controls being disposed on the distal section such that rotation of the distal section results in a corresponding rotation of the one or more controls and the tip relative to the proximal section ([0061] refers to the attachment piece rotating the distal section, which necessarily rotates the tip and controls).

Ineson does not explicitly disclose wherein the proximal section, the distal section, and the attachment piece are coupled together at about a midway point along the length of the hand piece.
However, Cho discloses a handheld device (Fig. 3-5, 8-9c: 10) comprising a proximal section (100), a distal section (200/400), and attachment piece (212/101) coupled together at 
Regarding dependent claim 24, in view of the combination of claim 22, Ineson further discloses wherein the attachment piece is formed as a ring configured to allow passage of one or more conduits (124/26/12) through an opening in the ring ([0051], [0061], figure 3 and 16 display lumen though a ring shaped internal portion of the attachment piece).
Regarding dependent claim 25, in view of the combination of claim 22, Ineson further disclose wherein the attachment piece includes a catch  (132) projecting proximally from a proximal surface of the attachment piece (Fig, 16) and a swivel stop (130) disposed so as to abut against the catch to limit rotation of the distal section ([0061]).
Regarding dependent claim 26, in view of the combination of claim 22, Ineson further discloses wherein the distal section includes one or more supports (210) configured to engage with the extendable section to rotationally link the extendable section with the distal section ([0059]; note “rotationally linked” interpreted as linking the two pieces so that they rotate together as opposed to separately.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100) in view of Cho (US PGPUB: 2016/0374445), further in view of Pennybacker et al (US PGPUB: 2016/0051308). 
Regarding dependent claim 9, in view of  claim 10, while Ineson discloses that the catch/swivel stop act as a stop, Ineson does not explicitly disclose wherein the catch and swivel stop are configured to provide a range of rotation of less than about 315 degrees of the distal section relative to the proximal section. 
However, Pennybacker discloses an attachment piece (Fig. 3) for a medical device (abstract). The attachment piece comprises a stop (187a, 133) that provide a range of rotation less than 315 degrees ([0065]; “90 degrees to about 270 degrees”). Therefore, it would have been obvious to one having ordinary skill before the effective filing date to have modified the catch and stop of Ineson to incorporate a range of rotation of less than about 315 degrees as disclosed by Pennybacker. This configuration provides the benefit of minimizing or limiting the rotational force exerted on the applicator ([0065]). 
Claims 2-4, 12, 14, 16-18, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100) in view of Cho (US PGPUB: 2016/0374445), further in view of Anspach et al (US Patent No.: 5,458,375).  
Regarding dependent claim 2, while Ineson discloses an attachment piece between a proximal and distal section (see above), Ineson does not explicitly disclose wherein the attachment piece includes a channeled section, and wherein the proximal section includes an inward radial extension configured to insert into the channeled section to couple the proximal section to the attachment piece.
However, Anspach discloses a device (Fig. 1: 10) comprising a proximal section (12) and a distal section (42) with an attachment piece therebetween (Fig. 1). The attachment piece includes a channeled section (See Fig. 1, channel formed by fitting 34; annotated as “channeled section”), and wherein the proximal section (12) includes an inward radial extension (32) See 
    PNG
    media_image2.png
    674
    1119
    media_image2.png
    Greyscale
MPEP 2143(I)(B). 










Regarding dependent claim 3, in view of the combination of claim 2, Anspach further discloses wherein the attachment piece includes a rim (38) proximal of the channeled section (see Fig. 1), the proximal section extending distally over the rim and inserting into the channeled section (see Fig. 1 where proximal portion (at 30, 32) extends over 38 an into the channeled section).
Regarding dependent claim 4, in view of the combination of claim 2, Anspach further discloses wherein the distal section (42) includes a front piece (Col. 3, Lines 15-18 refer to mating with a surgical instrument at point 50 on the distal section, interpreted as front piece) having a proximal edge (see proximal edge in Fig.1) disposed distally of the channeled section (see fig. 1), the front piece having a diameter at the proximal edge that is larger than a diameter of the channeled section (see annotated Fig. 1 where the proximal edge diameter (solid arrow) is larger than the diameter of the channeled section (dashed arrow)).
Regarding dependent claim 12, in view of claim 1, Anspach further discloses the distal section includes a front piece at least partially encasing a saddle piece (50; Col. 3, Lines 15-18 refer a surgical instrument mating with the distal section at point 50, interpreted as front piece), the front piece having a squared section configured to engage with a squared section  of the saddle piece to rotationally link the saddle piece to the front piece (Col. 3, Lines 15-18 refer to the threaded portion, where the threads of 50 and the threats of the surgical instrument are interpreted as engaging portions; note “rotationally linked” interpreted as linking the two pieces so that they rotate together as opposed to separately).
Regarding dependent claim 14, in view of the combination of claim 12, Anspach further discloses wherein the attachment piece is integrally attached to the saddle piece (see Fig. 1). 
Regarding independent claim 16, Ineson discloses a hand-held instrument (10), comprising: 
a hand piece (14) having a proximal section (see annotated Fig. 2 below “proximal section”) and a distal section (see annotated Fig. 2 “distal section”), 
an attachment piece (see annotated Fig. 2 “attachment piece”) configured to couple the distal section to the proximal section (see Fig. 2; [0053]) while enabling rotational independence of the distal section relative to the proximal section ([0061]) and substantially prevent proximal or distal relative movement between the proximal section and the distal section ([0061]);
a functional implement (54) extending distally from the distal section (see Figure 3), the functional implement being rotationally linked with the distal section such that rotation of the distal section results in a corresponding rotation of the functional implement relative to the proximal section ([0061] refers to the attachment piece rotating the distal section, which necessarily rotates the functional implement); and 

    PNG
    media_image1.png
    190
    642
    media_image1.png
    Greyscale
one or more controls (56) disposed on the distal section (see Fig. 2), the one or more controls being configured to adjust one or more operating parameters of the hand-held instrument ([0054]); the one or more controls being disposed on the distal section such that rotation of the distal section results in a corresponding rotation of the one or more controls and the tip relative to the proximal section ([0061] refers to the attachment piece rotating the distal section, which necessarily rotates the functional implement and controls).

Ineson does not explicitly disclose wherein the proximal section, the distal section, and the attachment piece are coupled together at about a midway point along the length of the hand piece, such that when the hand- held instrument is held in a user's hand: (i) the proximal section is configured to rest in a crook of the user's hand, (ii) fingers on the user's hand can hold the distal section therebtween and interact with the one or more controls, and (iii) the attachment piece is configured to be disposed between the crook of the user's hand and the fingers on the user's hand.
However, Cho discloses a handheld device (Fig. 3-5, 8-9c: 10) comprising a proximal section (100), a distal section (200/400), and attachment piece (212/101) coupled together at about a midway point along the length of the handpiece (Fig. 3-5, 8-9c), such that when the hand- held instrument is held in a user's hand: (i) the proximal section is configured to rest in a crook of the user's hand, (ii) fingers on the user's hand can hold the distal section therebtween and interact with the one or more controls, and (iii) the attachment piece is configured to be disposed between the crook of the user's hand and the fingers on the user's hand (Examiner notes this language describes a functional relationship between the structural components and the user’s hand; the device of Cho, as show in at least Figure 1, is fully capable of being held in the manner claimed, i.e. the proximal section 100 in the crook on the hand, where the distal section (at 200) can be held by the fingers and the controls manipulated, and the attachment piece disposed therebetween). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the handheld device of Ineson to incorporate the wherein the proximal section, the distal section, and the attachment piece are coupled together at about a midway point along the length of the hand piece such that when the hand- held 
While Ineson discloses an attachment piece, Ineson does not explicitly disclose the proximal section including an inward radial extension; the attachment piece including a channeled section and a rim disposed proximal of the channeled section, the proximal section extending distally over the rim and the inward radial extension inserting into the channeled section to couple the proximal section to the attachment piece. 
However, Anspach discloses device (Fig. 1: 10) comprising a proximal section (12) including an inward radial extension (32) and a distal section (42) with an attachment piece therebetween (Fig. 1). The attachment piece includes a channeled section (See Fig. 1, channel formed by fitting 34; annotated as “channeled section”) and rim (38) disposed proximal of the channeled section (Fig. 1), the proximal section extending distally over the rim and inserting into the channeled section to couple the proximal section to the attachment piece (see Fig. 1 where proximal portion (at 30, 32) extends over 38 an into the channeled section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the attachment piece of Ineson with the attachment piece of Anspach, where this attachment piece including a channeled section and a rim disposed proximal of the channeled section, the proximal section extending distally over the rim and the inward radial extension inserting into the channeled section to couple the proximal section to the See MPEP 2143(I)(B). 

    PNG
    media_image2.png
    674
    1119
    media_image2.png
    Greyscale











Regarding dependent claim 17, in view of the combination of claim 16, Anspach further discloses wherein the distal section (42) includes a front piece (Col. 3, Lines 15-18 refer to mating with a surgical instrument at point 50 on the distal section, interpreted as front piece) having a proximal edge (see proximal edge in Fig.1) disposed distally of the channeled section (see fig. 1), the front piece having a diameter at the proximal edge that is larger than a diameter of the channeled section (see annotated Fig. 1 where the proximal edge diameter (solid arrow) is larger than the diameter of the channeled section (dashed arrow)).
Regarding dependent claim 18, in view of the combination of claim 16, Ineson further discloses wherein the attachment piece is formed as a ring configured to allow passage of one or more conduits (124/26/12) through an opening in the ring ([0051], [0061], figure 3 and 16 display lumen though a ring shaped internal portion of the attachment piece).
Regarding dependent claim 19, in view of the combination of claim 19, Ineson further discloses wherein at least one of the one or more conduits is an extendable section (12) configured to be selectively translatable between an extended position and a retracted position (abstract, [0006], claim 1 refer to vent tube 12 adjustable between an extended and retracted position). 
Regarding dependent claim 20, in view of the combination of claim 16, Ineson further discloses wherein the attachment piece includes a catch  (132) projecting proximally from a proximal surface of the attachment piece (Fig, 16) and a swivel stop (130) disposed so as to abut against the catch to limit rotation of the distal section ([0061]). 
Regarding dependent claim 21, in view of the combination of claim 16, Ineson further discloses wherein the functional implement (54) is an electrode tip configured to transmit electrical energy to target tissue ([0054]).
Regarding dependent claim 23, in view of the combination of claim 22, while Ineson discloses an attachment piece between a proximal and distal section (see above), Ineson does not explicitly disclose wherein the attachment piece includes a channeled section and a rim disposed proximal of the channeled section, the proximal section extending distally over the rim and an inward radial extension inserting into the channeled section to couple the proximal section to the attachment piece.
However, Anspach discloses device (Fig. 1: 10) comprising a proximal section (12) and a distal section (42) with an attachment piece therebetween (Fig. 1). The attachment piece includes a channeled section (See Fig. 1, channel formed by fitting 34; annotated as “channeled section”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the attachment piece of Ineson with the attachment piece of Anspach, where this attachment piece a channeled section and a rim disposed proximal of the channeled section, the proximal section extending distally over the rim and an inward radial extension inserting into the channeled section to couple the proximal section to the attachment piece. This substitution provides the benefit of free rotation between two components (Col. 1, Line 32-33), while maintaining the integrity of the lumen located within the connector (Col. 4, Lines 23-27).  See MPEP 2143(I)(B). 
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ineson (US PGPUB: 2015/0209100) in view of Cho (US PGPUB: 2016/0374445) and Anspach et al (US Patent No.: 5,458,375), further in view of Cosmescu (US Patent No.: 6,142,995). 
Regarding dependent claim 13, in view of the combination of claim 12, the combination does not explicitly disclose the front piece is formed with a tapered profile that tapers inwardly in a distal direction. 
However, Cosmescu discloses a surgical device (Fig. 1-2: 21) comprising a front piece (11) that is formed with a tapered profile that tapers inwardly in a distal direction (see Fig. 1; Col. 7, Lines 22-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the front piece of Ineson/Anspach to incorporate 
Regarding dependent claim 15, in view of claim 1, while Ineson discloses an open end for smoke evacuation ([0052]), Ineson does not explicitly disclose this end comprising a utility conduit attached to the proximal section, the utility conduit configured to maintain position relative to the proximal section when the distal section is rotated.
However, Cosmescu discloses a surgical device (Fig. 1-2: 21) comprising utility conduit attached to the proximal section (Col. 8, Lines 9-11), the utility conduit configured to maintain position relative to the proximal section when the distal section is rotated (utility conduit connected to cap 15 will necessarily maintain its position at the proximal section when connected to the proximal section). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the front piece of Ineson/Anspach to incorporate the utility conduit attached to the proximal section, the utility conduit configured to maintain position relative to the proximal section when the distal section is rotated of Cosmescu. This configuration provides the benefit of efficient smoke evacuation at all positions of the telescopic electrode assembly (Col. 3, Lines 1-4). 
Response to Arguments
Applicant’s arguments filed March 31, 2021 have been fully considered. Examiner notes Applicant’s amendments to the claims necessitated a new grounds of rejection outlined above in view of Ineson and Cho, where Cho disclose the amended limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794